EXHIBIT 99.1 GENERAL FINANCE CORPORATION NEWS RELEASE (For Immediate Release) GENERAL FINANCE CORPORATION ANNOUNCES MAY 13, 2 Pasadena, CA – May 6, 2010 - General Finance Corporation (NASDAQ: GFN, GFNCW and GFNCU) today announced that it intends to release on May 13, 2010 its financial results for the third quarter ended March 31, 2010.A conference call is scheduled for Thursday, May 13, 2010 at 8:30 a.m. PDT (11:30 a.m. EDT) to discuss these results. The conference call number for U.S. participants is (866) 901-5096, the conference call number for participants outside the U.S. is (706) 643-3717 and the conference ID number for both conference call numbers is 72744926.A replay of the conference call may be accessed through May 28, 2010 by U.S. callers by calling (800) 642-1687 or by callers outside the U.S. by calling (706) 645-9291; both U.S. callers and callers outside of the U.S. will utilize conference ID number 72744926 to access the replay of the conference call. About General Finance Corporation General Finance Corporation (www.generalfinance.com), through its indirect 86.2%-owned subsidiary, Royal Wolf(www.royalwolf.com.au) and its indirect 100%-owned subsidiary Pac-Van (www.pacvan.com), sells and leases products in the portable services industry to a broad cross section of industrial, commercial, educational and government customers throughout Australia, New Zealand and the United States. These products include storage containers and freight containers in the mobile storage industry; and modular buildings, mobile offices and portable container buildings in the modular space industry. Cautionary Statement About Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements. Such forward-looking statements include, but are not limited to, prospects of General Finance, Royal Wolf and Pac-Van.We believe that the expectations represented by our forward looking statements are reasonable, yet there can be no assurance that such expectations will prove to be correct. Furthermore, unless otherwise stated, the forward looking statements contained in this press release are made as of the date of the press release, and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise unless required by applicable legislation or regulation. The forward-looking statements contained in this press release are expressly qualified by this cautionary statement. Readers are cautioned that these forward-looking statements involve certain risks and uncertainties, including those contained in filings with the Securities and Exchange Commission; such as General Finance’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009 and its Quarterly Reports on Form 10-Q for the fiscal year ending June 30, 2010. Contact Charles E. Barrantes Chief Financial Officer (626) 584-9722 ext. 1007
